



EXHIBIT 10.3


STAGE STORES
RESTRICTED STOCK AWARD AGREEMENT
Stage Stores, Inc. (“Company”), pursuant to its 2017 Long-Term Incentive Plan
(“Plan”), hereby grants to the individual listed below (“Participant”) a
restricted stock award of shares of common stock of the Company (“Restricted
Stock Award”) on the terms set forth below. The Restricted Stock Award is
subject in all respects to the terms and conditions set forth herein and in the
Addendum included herewith (collectively with the Addendum, this “Restricted
Stock Award Agreement” or this “Agreement”) and the Plan, which is incorporated
herein by reference and made part hereof. Unless otherwise defined herein,
capitalized terms used in this Agreement shall have the meanings set forth in
the Plan.


SUMMARY OF TERMS


Participant:
 
[l]
Grant Date:
 
[l]
Total number of Shares granted:
 
[l] shares of the common stock of the Company (“Shares”)
Vesting schedule:
 
Except as set forth herein, the Restricted Stock Award shall vest on the
following dates (each, a “Vesting Date”), provided that the Participant has not
had a Termination Event from the Grant Date through the applicable Vesting Date.




 
 
Anniversary of Grant Date
 
Cumulative percentage
of Restricted Stock Unit
Award which shall vest
 
 
1 year
 
25%
 
 
2 year
 
50%
 
 
3 year
 
75%






 
4 year
 
100%
 
 
 
Vesting/forfeiture upon termination and other events:
 
Retirement, death and Disability. If the Participant has a Termination Event on
account of Retirement, death or Disability, the Restricted Stock Award will
immediately vest in full on the date of such Termination Event.
Other termination. If the Participant has a Termination Event for any reason
other than Retirement, death or Disability, the unvested portion of the
Restricted Stock Award shall be automatically forfeited on the date of such
Termination Event.
Change in Control. Provided that the Participant has not had a Termination Event
from the Grant Date through the time immediately preceding the consummation of a
Change in Control, if a Change in Control occurs, the Restricted Stock Award
will immediately vest in full on the date of the consummation of the Change in
Control.









--------------------------------------------------------------------------------





Shareholder Rights:
 
Subject to the terms of this Agreement, the Participant [shall not have any]
[shall have all] rights of a shareholder] with respect to the Restricted Stock
Award that has not vested, including the right to vote and receive dividends, if
any, on the unvested portion of the Restricted Stock Award.



PARTICIPANT ACCEPTANCE    
By signing below, the Participant agrees to be bound by the terms and conditions
of the Plan and this Agreement and accepts the Restricted Stock Award. The
Participant accepts as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Agreement.
The Participant acknowledges delivery of the Plan and the Plan prospectus
together with this Agreement. Additional copies of the Plan and the Plan
prospectus are available by contacting the Company’s Chief Legal Officer, 2425
West Loop South, Houston, Texas 77027, or at (800) 324-3244.
 
Agreed and accepted:
 
 
 
Participant
 
 
 
Date

        
                    


                            






2

--------------------------------------------------------------------------------





STAGE STORES, INC.
RESTRICTED STOCK AWARD AGREEMENT ADDENDUM
This Addendum is a part of the Restricted Stock Award Agreement with which it is
included.
1.GRANT OF RESTTICTED STOCK. Pursuant to the terms of the Plan and this
Agreement, the Company hereby grants to the Participant, as of the Grant Date, a
restricted stock award for the number of Shares set forth in the summary of
terms section of this Agreement.


2.VESTING.


(a)The Restricted Stock Award shall become vested, and the restrictions
described in Sections 2(b) and 2(c) below shall lapse, upon the Participant’s
satisfaction of the requirements of the vesting schedule set forth in the
summary of terms section of this Agreement.


(b)Except as set forth in the summary of terms section of this Agreement, if the
Participant has a Termination Event for any reason before the Restricted Stock
Award fully vests, the unvested portion of the Restricted Stock Award shall be
automatically forfeited on the date of such Termination Event.


(c)During the period before the Restricted Stock Award vests, except by will or
by the laws of descent and distribution, the non-vested portion of the
Restricted Stock Award may not be assigned, transferred, pledged or otherwise
disposed of by the Participant. Any attempt to assign, transfer, pledge or
otherwise dispose of the Shares contrary to the provisions hereof, and the levy
of any execution, attachment or similar process upon the shares, shall be null,
void and without effect.


3.ISSUANCE OF SHARES.


(a)Stock certificates representing the Restricted Stock Award may be issued by
the Company and held in escrow by the Company until the Restricted Stock Award
vests, or the Company may hold noncertificated shares until the Restricted Stock
Award vests. When the Participant obtains a vested right to the Shares subject
to the Restricted Stock Award, the Company shall deliver to the Participant
evidence of book entry Shares or Share certificates representing the vested
Shares to be issued to the Participant, free of the restrictions set forth in
Section 2 of this Agreement. The certificates for Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer of
such Shares.


(b)The Company shall not be required to transfer or deliver any certificate or
certificates for Shares under this Agreement: (i) until after compliance with
all then applicable requirements of law; and (ii) prior to admission of the
Shares to listing on any stock exchange on which the Shares may then be listed.


4.GENERAL RESTRICTIONS. The Restricted Stock Award is granted pursuant to the
terms of the Plan, which is incorporated herein by reference, and this Agreement
shall in all respects be governed by and interpreted in accordance with the Plan
and all applicable federal and state laws, rules, and regulations, and to such
approvals by any regulatory or governmental agency as may be required, and to
any rules or regulations of any stock exchange on which the Shares are listed.
This grant is subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (a) rights and obligations with respect to withholding taxes, (b)
the registration, qualification or listing of the Shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law. The
Committee shall have the authority to interpret and construe this Agreement
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement.


3

--------------------------------------------------------------------------------





5.WITHHOLDING. All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold the
minimum statutory amount (or such other amount as approved by the Committee)
required to be withheld for federal (including FICA), state, provincial and
local taxes, domestic or foreign, social insurance, payroll tax, contributions,
payment on account obligations, or other amounts required by law or regulation
to be collected, withheld or accounted for with respect to the Restricted Stock
Award (“Taxes”). The Company shall have power and the right, and the Participant
hereby authorizes the Company, to deduct or withhold, or require a Participant
to remit to the Company, the Taxes from all payments made hereunder and from
other compensation. Participant’s acceptance of the Restricted Stock Award
constitutes Participant’s instruction and authorization to the Company to
withhold on the Participant’s behalf the number of Shares from those Shares
issuable to the Participant at the time when the Restricted Stock Award becomes
vested as the Company determines to be sufficient to satisfy the Taxes. The
Company will withhold Shares issuable hereunder to satisfy the withholding
obligation for Taxes on amounts payable in Shares, unless the Participant has
elected, with the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by paying the Taxes in cash or by transferring
shares of common stock of the Company owned by the Participant that would
satisfy the Taxes.


6.RIGHT TO TERMINATE EMPLOYMENT OR SERVICES. Nothing in this Agreement shall
confer upon the Participant the right to continue in the employment or service
of the Company or any Affiliate or affect any right which the Company or its
Affiliates may have to terminate the employment or service of the Participant at
any time and for any reason. This Agreement does not in any way affect any
employment agreement or other service arrangement that the Participant may have
with the Company or an Affiliate.


7.RECOVERY OF COMPENSATION; COMPLIANCE WITH POLICIES. Pursuant to Section 24.1
of the Plan, the Restricted Stock Award will be subject to any clawback policy
adopted by the Board or the Committee that is consistent with applicable law,
whether such Restricted Stock Award was granted before or after the effective
date of any such clawback policy. The Participant also represents and warrants
to the Company that the Participant is aware of and agrees to be bound by the
Company’s insider trading policies and the applicable laws and regulations
relating to the receipt, ownership and transfer of the Company’s securities.


8.SEVERABILITY. Every part, term or provision of this Agreement is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable, this Agreement has been made with the clear intention that the
validity and enforceability of the remaining parts, terms and provisions shall
not be affected thereby.






4

--------------------------------------------------------------------------------





9.ENTIRE AGREEMENT. This Agreement, together with the Plan, contains the entire
agreement of the parties with respect to the Restricted Stock Award granted
hereby and may not be changed orally but only by an instrument in writing signed
by the party against whom enforcement of any change, modification or extension
is sought.


10.NOTICE. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed to the Company or the Participant at their last known
address, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.


11.GOVERNING LAW. This Agreement shall be governed by the laws of the State of
Texas, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The Participant agrees to submit to the
exclusive jurisdiction and venue of the federal or state courts located in
Harris County, Texas, to resolve any and all issues that may arise out of or
relate to the Plan or this Agreement.


12.HEADINGS. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe the provisions of this Agreement.


13.BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company.


14.SECTION 409A COMPLIANCE. This Agreement is intended to be exempt from or
otherwise comply with the provisions of Section 409A of the Code. The Company
may change or modify the terms of this Agreement without the Participant’s
consent or signature if the Company determines, in its sole discretion, that
such change or modification is necessary for purposes of compliance with or
exemption from the requirements of Section 409A of the Code or any regulations
or other guidance issued thereunder. Notwithstanding the previous sentence, the
Company may also amend the Plan or this Agreement or revoke the Restricted Stock
Award to the extent permitted by the Plan.




5